Citation Nr: 1034028	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II (DM).

3.  Entitlement to service connection for a lung condition.

(The issue of entitlement to payment or reimbursement for 
unauthorized medical services provided on May 20, 2008 is the 
subject of a separate decision)


REPRESENTATION

Appellant represented by:	To be determined.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2008 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2010, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge regarding the 
issue of entitlement to payment or reimbursement for unauthorized 
treatment to be addressed in a separate decision.  The Board 
notes that, the Veteran in his VA Form 9, submitted in August 
2009, specifically indicated that he did not want a Board hearing 
with regard to the issues of increased initial evaluations of 
PTSD and DM.  Likewise, in his April 2010 substantive appeal of 
the denial of service connection for a lung condition, the 
Veteran did not request a personal hearing.  Finally, during a 
pre-hearing conference, the Veteran and his representative 
reiterated to the undersigned Veteran's Law Judge that the only 
issue for which he was providing testimony was the reimbursement 
issue.

The Veteran, in his April 2010 substantive appeal, only addressed 
the issue of entitlement to service connection for a lung 
condition.  Thus, as he did not perfect his appeal of the claims 
for service connection for a right knee disability, heart 
condition to include hypertension, and lumbosacral strain, as 
well as entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities, 
with the submission of a substantive appeal, these matters are 
not in appellate status.  See 38 C.F.R. § 20.202 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A claimant is accorded full right to representation in all stages 
of an appeal by a recognized organization.  38 C.F.R. § 20.600 
(2009).  There appears to be some question as to the Veteran's 
current representative regarding these issues.  In February 2008, 
the Veteran submitted a Form 21-22 appointing the Florida 
Department of Veterans Affairs (FDVA) as his representative.  
However, a subsequent Form 21-22 appointing Veterans of Foreign 
Wars (VFW) as his representative was received in December 2008.  
Although FDVA continued to represent the Veteran with regards to 
his reimbursement claim and had access to his file, a review of 
the claims file indicates that neither representative has 
submitted a Statement of Accredited Representation in Appealed 
Case (VA Form 1-646) prior to the claims being certified to the 
Board.  It is further unclear whether either representative was 
afforded the opportunity to submit a VA Form 646 or equivalent.  
Clarification of representation is needed with an opportunity 
provided the representative to submit written argument in support 
of the claims on appeal.  38 C.F.R. § 20.600.

The Board further notes that the Veteran's most recent VA 
treatment records associated with his claims file are dated in 
April 1999.  However, the Veteran's September 2008 VA psychiatric 
examination refers to VA treatment records as recent as 2008.  
Copies of any available VA records subsequent to April 1999 
should be obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board notes that the Veteran suffers not only from 
service-connected PTSD, but also from diagnosed major depressive 
disorder, generalized anxiety disorder, panic disorder and 
personality disorder.  Neither the September 2008 VA psychiatric 
examiner, nor the August 2009 private psychological examiner 
differentiated the Veteran's PTSD symptoms from those of his 
other psychiatric disabilities, to the extent that they overlap.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  

Accordingly, the case is REMANDED for the following action:

1.  1.  VA should obtain any VA treatment 
records dating from April 1999 to the 
present, and associate the records with the 
Veteran's claims file.

2.  Contact the Veteran to ascertain his 
intentions regarding representation.  He 
should be advised that there are two VA Forms 
21-22 showing that initially FDVA and later 
that VFW represented him.  He should advise 
VA which representative is currently 
representing him regarding these claims.

3.  Thereafter, VA should solicit and 
document its efforts to obtain a completed VA 
Form 646, or equivalent, from the claimant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to review 
the claims folder as needed.  If, for some 
reason contact cannot be made with the 
representative, the claimant should be so 
notified to ensure that his due process 
rights are protected.  

4.  After the above development has been 
completed to the extent possible, the Veteran 
should again be afforded a VA psychiatric 
examination to evaluate the nature and 
severity of his service- connected PTSD.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination.  Based on 
the medical findings and a review of the 
claims file, the examiner should address the 
level of social and occupational impairment 
attributable to the Veteran's PTSD.  The 
examiner must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the Veteran's 
service-connected PTSD.  If it is not 
possible to differentiate between impairment 
resulting from PTSD and impairment resulting 
from any other non-service-connected 
disorder, the examiner should state this in 
the report.  The examiner should assign a 
numerical code under the GAF scale provided 
in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment caused by 
any non-service-connected psychiatric 
disorder.  The examiner should set forth the 
complete rationale for all opinions expressed 
and conclusions reached, in a legible report 
and clearly indicate what records were 
reviewed in reaching such opinions.  If the 
examiner is unable to provide the requested 
information or opinions with any degree of 
medical certainty, the examiner should 
clearly indicate that with appropriate 
rationale.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

5.  Thereafter, VA should readjudicate the 
issues on appeal.  Based on the evidence 
obtained, if further development or an 
examination is waranted as to the issues of 
entitlement to an increased rating for 
diabetes mellitus or entitlement to service 
connection for a lung condition, it should be 
undertaken.   Following this, if the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative. After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


